FILED
                           NOT FOR PUBLICATION                              MAR 11 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DANIEL REYES,                                    No. 08-56873

             Plaintiff - Appellant,              D.C. No. 2:07-cv-03767-GAF-JWJ

  v.
                                                 MEMORANDUM *
CITY OF PICO-RIVERA; DONALD
GRAYSON,

             Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                       Argued and Submitted March 4, 2010
                              Pasadena, California

Before: CANBY, GOULD and IKUTA, Circuit Judges.

       Daniel Reyes appeals the district court’s grant of summary judgment to the

City of Pico-Rivera (the “City”) and Donald Grayson in a stigma-plus procedural

due process claim Reyes brought under 42 U.S.C. § 1983. We have jurisdiction




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
under 28 U.S.C. § 1291, and, reviewing de novo, see, e.g., Vernon v. City of Los

Angeles, 27 F.3d 1385, 1391 (9th Cir. 1994), we affirm.

      Although “[t]he termination of a public employee which includes

publication of stigmatizing charges triggers due process protections,” Reyes was

not entitled to a name-clearing hearing because “there [was] [no] public disclosure

of the charge.” Mustafa v. Clark County Sch. Dist., 157 F.3d 1169, 1179 (9th Cir.

1998).1 Grayson’s dissemination of an allegedly stigmatizing report to two City

decision-makers did not, on its own, constitute publication, because there was no

public disclosure. See Wenger v. Monroe, 282 F.3d 1068, 1074 n.5 (9th Cir.

2002). Similarly, the provision of the allegedly stigmatizing information to

opposing counsel during discovery in a related lawsuit did not constitute

publication, both because it lacked the “public” element contemplated by our

stigma-plus cases, and because adopting such a rule would inhibit “forthright and

truthful communication . . . between litigants.” Bishop v. Wood, 426 U.S. 341,

348-49 (1976).2 Accordingly, because no reasonable trier of fact could find that



      1
        We do not accept Reyes’s suggestion at oral argument that California state
law governing the privacy of medical records somehow diminishes the requirement
of publication for a violation of § 1983 on a theory of stigma-plus discharge.
      2
        We reject Reyes’s attempt to distinguish Bishop on the basis of differences
in the nature of the stigmatizing information at issue.

                                         2
the allegedly stigmatizing report was publicly disclosed, the district court properly

granted summary judgment to the City and Grayson.3

      AFFIRMED.




      3
      We do not reach the district court’s alternative holding that summary
judgment was warranted on the ground that Reyes’s § 1983 claim was time-barred.

                                          3